Case 8:20-cr-00325-KKM-AAS Document 143 Filed 07/21/21 Page 1 of 2 PageID 487




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                 Case No. 8:20-cr-325-KKM-AAS

RAPHAEL SIMEAN BENNETT JR.
_______________________________________/

                                       ORDER

      Raphael Bennett, who the Court sentenced to 132 months’ imprisonment in June

2021, moves for temporary release so that he can attend his son’s funeral scheduled for

July 24, 2021. (Doc. 139). In a “Motion to Supplement” the motion for release, Bennett

also advises that he is no longer in federal custody and has returned to the Florida

Department of Corrections. (Doc. 140). In its opposition to Bennett’s motion, the

government confirms that Bennett is no longer in federal custody. (Doc. 142).

      The Court sympathizes with Bennett’s tragic loss of his infant child. By every

measure, the situation is truly awful. But the Court lacks authority to grant his release

as he is no longer in federal custody. And even if he remained in federal custody, the

Court doubts that 18 U.S.C. § 3141(b) governs the circumstances here because the

Court already sentenced Bennett, remanded him upon sentencing, and never authorized

his release pending appeal (which Bennett did not seek and the time period has now

lapsed to do so). That statutory provision contemplates a criminal defendant awaiting

“imposition or execution” of sentencing or awaiting an appeal of such a sentence. Id.
Case 8:20-cr-00325-KKM-AAS Document 143 Filed 07/21/21 Page 2 of 2 PageID 488




None of those situations seem to apply here. Bennet is not awaiting an imposition of

sentence nor an appeal of a sentence. And, although the full execution of his sentence

with the Bureau of Prisons is not yet satisfied, he should receive credit on his federal

sentence for time served while in the custody of the U.S. Marshal’s Service. In that

sense, the execution of Bennett’s federal sentence is no longer “pending” albeit not yet

complete.

       Alternatively, if 18 U.S.C. § 3143(a)(1) applies—which is also unclear given the

unusual posture of Bennett being remanded upon federal sentencing but being

transferred back to state custody for that sovereign’s sentence to be completed before

the federal sentence is completed—the Court finds that Bennet failed to satisfy his

burden of clear and convincing evidence that he is not likely to flee given his lengthy

federal sentence and even longer criminal history.

       Therefore, Bennett’s motion for temporary release (Doc. 139) is DENIED. His

“Motion to Supplement” (Doc. 140) is GRANTED to the extent it provides

clarification to his original motion.

       ORDERED in Tampa, Florida, on July 21, 2021.




                                           2
